ACCEPTED
                                                                                          07-17-00096-CV
                                                                             SEVENTH COURT OF APPEALS
                                                                                       AMARILLO, TEXAS
                                                                                        8/14/2017 3:46 PM
                                                                                         Vivian Long, Clerk


                                NO. 07-17-00096-CV

                                                                        FILED IN
                                                                 7th COURT OF APPEALS
                                IN THE                             AMARILLO, TEXAS
                       SEVENTH COURT OF APPEALS                  8/14/2017 3:46:59 PM
                           AMARILLO, TEXAS                            VIVIAN LONG
                                                                         CLERK


                                LAZARO WALCK
                                   Appellant,

                                          V

                                CITY OF LUBBOCK
                                     Appellee.


On Appeal from the 72nd District Court of Lubbock County, Texas, Lazaro Walck
                 v. City of Lubbock, Cause No. 2014-509,907


                 UNOPPOSED MOTION TO EXTEND TIME
                    FOR FILING APPELLEE’S BRIEF



TO THE HONORABLE COURT OF APPEALS:

      COMES NOW, CITY OF LUBBOCK, Appellee, and moves this Honorable

Court to grant a thirty (30) day extension of time to file Appellee’s Brief, and would

respectfully show as follows:

      1.     The City of Lubbock’s Brief is due to be filed with this Court on August

28, 2017.
        2.   City of Lubbock seeks a 30 day extension of time to file it’s Brief,

which would make the Brief due on September 28, 2017.

        3.   This requested extension is requested as counsel for the City of

Lubbock is preparing briefs in other cases that are due on August 25, 2017 and

September 8, 2017, in which there are unique issues of law that require extensive

briefing and research. As such, counsel does not believe that he will have sufficient

time before August 28, 2017, to properly prepare the brief on the issues that will be

presented in this appeal.

        4.   Counsel for the City has conferred with counsel for Lazaro Walck and

he does not oppose this extension.

        5.   This is the first extension of time that the City of Lubbock has sought

for the filing of its Brief, and this request for extension is not sought for delay, but

in order that justice might be done.

        For these reasons, CITY OF LUBBOCK requests that this Court grant this

motion, and render an order extending the time for filing its Brief to September 28,

2017.


                                               Respectfully submitted,

                                               JEFF HARTSELL
                                               Assistant City Attorney
                                               State Bar No. 09170275
                                               P O Box 2000
                                               Lubbock, Texas 79457
                                              806-775-2222
                                              Fax 806-775-3307
                                              Email: jhartsell@mylubbock.us

                                              /s/ Jeff Hartsell
                                              JEFF HARTSELL


                      CERTIFICATE OF CONFERENCE

     THIS IS TO CERTIFY that the undersigned counsel for Appellee CITY OF
LUBBOCK, has conferred with counsel for Appellant, Phil Johnson, regarding this
motion and he does not oppose this motion.


                                              /s/ Jeff Hartsell
                                              JEFF HARTSELL


                          CERTIFICATE OF SERVICE

      I hereby certify that on the 14th day of August, 2017, I electronically filed the
foregoing document with the Seventh Court of Appeals using an e-filing service
provider. The electronic filing system sent a “Notification of Service” to the
following by electronic means.

Phil A. Johnson
Jenkins, Wagnon & Young, P.C.
P O Box 420
Lubbock, Texas 79408
pjohnson@jwylaw.com


                                              /S/ Jeff Hartsell
                                              JEFF HARTSELL